Exhibit 10.39



FIFTH AMENDMENT TO CREDIT AGREEMENT



 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (the "Fifth Amendment") dated as of
April 27, 2001, among PERFORMANCE FOOD GROUP COMPANY, a Tennessee corporation
(the "Borrower"), the lenders parties to the Credit Agreement referred to below
(the "Lenders"), and FIRST UNION NATIONAL BANK, as administrative agent (the
"Administrative Agent") for the Lenders thereunder.



PRELIMINARY STATEMENTS:



The Borrower, the Lenders and the Administrative Agent have entered into a
Credit Agreement dated as of March 5, 1999 (as amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement"; the terms
defined therein being used herein as therein defined unless otherwise defined
herein).



The Borrower has informed the Administrative Agent and the Lenders that it needs
an increase in availability from $10,000,000 to $20,000,000 for the issuance of
standby letters of credit under the terms of the Credit Agreement. In addition,
the Borrower has informed the Administrative Agent that, from time to time in
the ordinary course of its business, it needs to obtain trade letters of credit
(collectively, "Trade L/C's") and has requested permission under the Credit
Agreement in order to be able to do so.



The Administrative Agent and the Required Lenders are, on the terms and
conditions stated below, willing to grant the request of the Borrower to amend
the Credit Agreement, and the Borrower and the Required Lenders have agreed to
amend the Credit Agreement as hereinafter set forth.



Section 1. Fifth Amendment to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:



(a) Amendment of Definition. The definitions of "Debt" and "L/C Commitment" in
Section 1.1 of the Credit Agreement are hereby deleted in their entirety and the
following definitions shall be inserted in lieu thereof:



"Debt" means, with respect to the Borrower and its Subsidiaries at any date and
without duplication, the sum of the following calculated on a Consolidated basis
in accordance with GAAP: (a) all liabilities, obligations and indebtedness for
borrowed money including but not limited to obligations evidenced by bonds,
debentures, notes or other similar instruments of the Borrower or any Subsidiary
thereof, (b) all obligations to pay the deferred purchase price of property or
services of the Borrower or any Subsidiary thereof, including without limitation
all obligations under non-competition agreements but excluding (i) trade
payables and Trade L/C's arising in the ordinary course of business and (ii) all
amounts payable under any earn-out agreement unless any such earn-out payment is
payable in cash and has been deemed earned and required to be included on the
financial statements of the Borrower or any Subsidiary thereof in accordance
with GAAP, (c) all obligations of the Borrower or any Subsidiary thereof as
lessee under Capital Leases, (d) all Debt of any other Person secured by a Lien
on any asset of the Borrower or any Subsidiary thereof, (e) all Guaranty
Obligations of the Borrower or any Subsidiary thereof (excluding any Guaranty
Obligations on account of trade payables and Trade L/C's arising in the ordinary
course of business), (f) all obligations, contingent or otherwise, of the
Borrower or any Subsidiary thereof relative to the face amount of letters of
credit, whether or not drawn, including without limitation any Reimbursement
Obligation, and banker's acceptances issued for the account of the Borrower or
any Subsidiary thereof (excluding Trade L/C's arising in the ordinary course of
business), (g) all obligations of the Borrower or any Subsidiary thereof to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
capital stock or other securities of the Borrower or any Subsidiary thereof, (h)
all obligations incurred by the Borrower or any Subsidiary thereof pursuant to
Hedging Agreements, and (i) although the parties acknowledge that asset
securitization facilities that comply with Section 10.6(e) may not constitute
indebtedness of the Borrower under GAAP, nevertheless, solely for purposes of
determining compliance with the terms of this Agreement, all asset
securitization facilities, including the Receivables Purchase Facility, shall be
treated as Debt.



"L/C Commitment" means the lesser of (a) Twenty Million Dollars ($20,000,000)
and (b) the Aggregate Commitment.



(b) Addition of Definitions. Section 1.1 of the Credit Agreement is amended by
the addition of the following defined terms (in alphabetical order):



"Fifth Amendment to Credit Agreement" means the Fifth Amendment to Credit
Agreement, dated as of April 27, 2001, and effective as provided therein, by and
among the Borrower, the Lenders party thereto, and the Administrative Agent.



"Trade L/C's" means, collectively, the trade letters of credit issued and
outstanding from time to time to support the obligations of the Borrower or any
of its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business of the Borrower or such Subsidiary.



(c) Amendment to Section 10.4. Section 10.4 of the Credit Agreement is hereby
amended as follows:



(i) by deleting the word "and" at the end of clause (e);



(ii) by deleting the period at the end of clause (f) and inserting ";
and" in lieu thereof; and



(iii) by inserting a new clause (g) to read in its entirety as set forth
below:



(g) investments by the Borrower or any of its Subsidiaries in a Wholly-Owned
Subsidiary formed in connection with establishing and maintaining the
Receivables Purchase Facility.



Section 2. Conditions of Effectiveness. This Fifth Amendment shall become
effective when, and only when the Administrative Agent shall have received
counterparts of this Fifth Amendment executed by the Borrower, the
Administrative Agent and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lenders have executed
this Fifth Amendment and the Administrative Agent shall have additionally
received all of the following documents, each document (unless otherwise
indicated) being dated the date of receipt thereof by the Administrative Agent
(which date shall be the same for all such documents), in form and substance
satisfactory to the Administrative Agent:



(a) Authorization and Approval Documents. Certified copies of (i) the
resolutions of Board of Directors of the Borrower approving this Fifth Amendment
and (ii) all documents, evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Fifth Amendment, the
matters contemplated hereby and thereby;



(b) Certificate of Incumbency. A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names and true signatures of its
officers authorized to sign this Fifth Amendment and other documents to be
delivered hereunder;



(c) Fees, Costs Expenses and Taxes. All fees, costs, expenses and taxes set
forth in Section 5 of this Fifth Amendment; and



(d) Other Documents. Any other documents or instruments reasonably requested by
the Administrative Agent in connection with the execution of this Fifth
Amendment.



Section 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:



(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction indicated at the beginning of this
Fifth Amendment.



(b) The execution, delivery and performance by the Borrower of this Fifth
Amendment and the Loan Documents, as amended hereby, to which it is or is to be
a party are within the Borrower's corporate powers, have been duly authorized by
all necessary corporate action and do not contravene (i) the Borrower's charter
or by-laws, (ii) Applicable Law or any contractual restriction binding on or
affecting the Borrower, except to the extent a breach of such contractual
restriction would not have a Material Adverse Effect.



(c) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Fifth Amendment or
any of the Loan Documents, as amended hereby, to which it is or is to be a
party.



(d) This Fifth Amendment and each of the other Loan Documents, as amended
hereby, to which the Borrower is a party constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors'
rights in general and the availability of equitable remedies.



(e) The representations and warranties made by the Borrower pursuant to Article
VI of the Credit Agreement, are true and correct with the same effect as if made
on and as of the date hereof, except for any representation and warranty made as
of an earlier date, which such representation and warranty shall remain true and
correct as of such earlier date.



(f) No Default or Event of Default shall have occurred and be continuing under
the Credit Agreement on the date hereof except to the extent remedied by this
Fifth Amendment.



Section 4. Reference to and Effect on the Loan Documents.



(a) Upon the effectiveness of this Fifth Amendment, on and after the date hereof
each reference in the Credit Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended hereby.



(b) Except as specifically amended above, the Credit Agreement, the Notes, and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.



(c) The execution, delivery and effectiveness of this Fifth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.



Section 5. Fees, Costs, Expenses and Taxes. The Borrower agrees to pay on demand
all costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Fifth Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities hereunder and thereunder. The Borrower further agrees to pay on
demand all costs and expenses, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Fifth Amendment and the
other instruments and documents to be delivered hereunder, including, without
limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 5. In addition, the Borrower shall pay
any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Fifth Amendment and the other
instruments and documents to be delivered hereunder, and agrees to save the
Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.



Section 6. Execution in Counterparts. This Fifth Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement.



Section 7. Governing Law. This Fifth Amendment shall be governed by, and
construed in accordance with, the laws of the State of North Carolina, without
reference to the conflicts or choice of laws principles thereof.



Section 8. Fax Transmission. A facsimile, telecopy or other reproduction of this
Fifth Amendment may be executed by one or more parties hereto, and an executed
copy of this Fifth Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Fifth Amendment as well as any facsimile, telecopy
or other reproduction hereof.



 

[Signature Pages Follow]

IN WITNESS WHEREOF,

the parties hereto have caused this Fifth Amendment to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.





PERFORMANCE FOOD GROUP COMPANY,

as Borrower

[CORPORATE SEAL]

By:

Name:

Title:



 

 

FIRST UNION NATIONAL BANK,

as Administrative Agent and Lender



By:

Name:

Title:



 

BANK OF AMERICA N.A.,

as Lender



By:

Name:

Title:



 

THE CHASE MANHATTAN BANK,

as Lender



By:

Name:

Title:



 

BANK ONE, N.A. (f/k/a THE FIRST

NATIONAL BANK OF CHICAGO),

as Lender



By:

Name:

Title:



 

 

 

HIBERNIA NATIONAL BANK,

as Lender



By:

Name:

Title:



 